DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed December 1, 2021.  Claims 1, 11, 13 and 18 are amended.  Claims 24-25 are new.  Claims 1-4, 6-7, 9-16, 18-19, 21-22 and 24-25 are pending.

Allowable Subject Matter
Claims 1-4, 6-7, 9-16, 18-19, 21-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an optical device for illuminating a spatial light modulator, the device comprising: a light source configured to provide illumination light; an optical element having a first end and a second end that is opposite to the first end, the optical element including: a first surface disposed at the first end of the optical element; a second surface distinct from and non-parallel to the first surface; and a third surface distinct from and non-parallel to the first surface and the second surface, wherein: the second surface and the third surface are spaced apart, at the first end, by a distance that is greater than a distance between the second surface and the third surface at the second end; and the optical element is configured to: receive, at the first surface, the illumination light provided by the light source; propagate the illumination light via total internal reflection; and output the illumination light from the third surface; and a reflective spatial light modulator positioned to receive the illumination light output as image light so that the image light is transmitted through the optical element from the third surface of the optical element to the second surface of the optical element and is output from the second surface of the optical element.  The best prior arts of record, Georgiou and Travis, each teach or suggest much of the claimed invention, but fail to teach or suggest that a reflective spatial light modulator be positioned to reflect at least a portion of the received illumination light back towards the optical element as image light so that the image light is transmitted through the optical element from the third surface of the optical element to the second surface of the optical element and is output from the second surface of the optical element.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-4, 6-7, 9-12, 21 and 24-25 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 13, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a method comprising: providing, from a light source, illumination light; receiving the illumination light provided by the light source at a first surface of an optical element, the first surface being disposed at a first end of the optical element, the optical element having a second surface that is distinct from and non-parallel to the first surface and a third surface that is distinct from and non-parallel to the first surface and the second surface, wherein the second surface and the third surface are spaced apart, at the first end, by a distance that is greater than a distance between the second surface and the third surface at a second end opposite to the first end; propagating, in the optical element, the illumination light via total internal reflecting, at the reflective spatial light modulator, at least a portion of the illumination light back toward the third surface of the optical element as image light; receiving, at the third surface of the optical element, at least a portion of the image light, transmitting, from the third surface of the optical element to the second surface of the optical element, the at least a portion of the image light, and outputting, from the second surface of the optical element, the at least a portion of the image light.  The best prior arts of record, Georgiou and Travis, each teach or suggest much of the claimed invention, but fail to teach or suggest that a reflective spatial light modulator be positioned for reflecting at least a portion of the illumination light back toward the third surface of the optical element as image light; receiving, at the third surface of the optical element, at least a portion of the image light, transmitting, from the third surface of the optical element to the second surface of the optical element, the at least a portion of the image light, and outputting, from the second surface of the optical element, the at least a portion of the image light.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 14-16, 18-19 and 22 are allowable in that they are dependent on, and further limit claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875